Citation Nr: 1445360	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for left varicocele.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a compensable rating for scar, residual of a stab wound to the right chest.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to February 1978, and from June 1979 to May 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted his substantive appeal in January 2012, and did not indicate whether he wanted to testify at a hearing before a Veterans Law Judge.  In July 2014 (received at the Board in September 2014), he submitted a VA Form 9 indicating he wanted a videoconference hearing before a Veterans Law Judge.  Such a hearing has not been scheduled; he is entitled to a hearing before the Board in these matters.  

As videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before a Veterans Law Judge.  He should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

